Exhibit 16 September 11, 2008 Securities and Exchange Commission 100 F Street, N.W. Washington, DC 20549 Gentlemen: We have reviewed the disclosures made by PSB Holdings, Inc. (the “Company”) in its current report on Form 8-K which is to be filed with the Securities and Exchange Commission (“SEC”). We agree with the statements made by the Company with respect to us in Item 4.01 of the Form 8-K regarding our replacement as the independent registered public accounting firm of the Company. Very truly yours, Whittlesey & Hadley, P.C. cc: Chairman, Audit Committee, PSB Holdings, Inc.
